Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-491
                      Lower Tribunal No. F14-20090
                          ________________


                      Ernesto Herrada-Cordova,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Ernesto Herrada-Cordova, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.